Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and examined below.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, of which Suga et al. (JP 2013-157334), Ueda et al. (US 2017/0214026), Tanaka et al. (US 2014/0079992), Hayashi et al. (US 2013/0149593), are examples, do not disclose the accumulative limitations of the independent claims. 
Suga indicates that, in order to suppress/prevent dendrite production, at least one of a positive electrode active material layer and a negative electrode active material layer is configured from an electrode reaction part that is effective in electrochemical reactions, and from a resin-impregnated part that is formed by impregnating with a non-ion permeable resin. Suga also indicates that the "resin-impregnated part" is a part of the active material layer that has lower ion transmissivity relative to the active material layer in which the resin-impregnated part is not formed (paragraphs [0033], [0034], [0055]-[0057]). See also Mikhaylik et al. (US 2010/0129699) (paragraph [0030]).
Ueda and Tanaka each address the issue of short circuiting due to dendrite separation at the edge part of the negative electrode in a layered solid-state battery.

However, none of the documents cited above describe "a solid-state battery comprising: a high ion transmissivity part that has a relatively high degree of ion transmissivity, and that is disposed between a positive electrode layer and a negative electrode layer at a position within a region where the positive electrode layer and the negative electrode layer face each other; a low ion transmissivity part that has a relatively low degree of ion transmissivity, and that is disposed at a position within a region in which the positive electrode layer and the negative electrode layer do not face each other, so as to face the positive electrode layer; and a solid-state electrolyte layer."
Claims 16-20 comprise all the limitations of allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721